DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210413.

Status of Claims
Claim(s) 1, 3-12 and 14-20 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 3-12 and 14-20 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references:
US 6192312 B1 (“Hummelsheim”) discloses an invention for determining a position of an object, such as a vehicle, relative to a road network represented by a geographic database. An intermediate position density is determined along a plurality of road segments in the road network by shifting a prior position density which had been determined along the plurality of road segments by a distance traveled by the object since the prior position density had been 
US 20110208425 A1 (“Zheng”) teaches determining a correlation between identified locations to recommend a location that may be of interest to an individual user. The process constructs a location model to identify locations. To construct the model, the process uses global positioning system (GPS) logs of geospatial locations collected over time and identifies trajectories representing trips of the individual user and extracts stay points from the trajectories. Each stay point represents a geographical region where the individual user stayed over a time threshold within a distance threshold. A location history is formulated for the individual user based on a sequence of the extracted stay points to identify locations.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Applicant remarked “the sensors (e.g., location sensors such as GPS/GNSS sensors)”. 
Applicant further remarked “the sensors may include a global positioning sensor for gathering location data (e.g., GPS)”. 
From the Paper No. 20201218, the term “say point” is interpreted according to The Originally Filed Specification ¶ 28.

Based on the persuasive remarks listed above, the Examiner narrowed the interpretation on the pending limitation(s): 
“wherein the probe trajectory is collected using a plurality of sensors” by importing global positioning sensor from The Originally Filed Specification, ¶ 36 and 
“stay point” from The Originally Filed Specification, ¶ 28. 
Therefore, Claims 1, 11 and 16, having reconsidered the interpretation of the claim language alongside Applicant’s Remarks and importing of details disclosed in the Original Specification, overcome the § 101 rejection.

Regarding Claim(s) 1 and 3-10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
segmenting a probe trajectory into a first trajectory segment of a first type, a second trajectory segment of a second type, an unknown trajectory segment of an unknown type, or a combination thereof wherein the probe trajectory is collected using a plurality of sensors;

segmenting the first trajectory segment into a plurality of first sub-segments, the second trajectory segment, or a combination thereof into a plurality of second sub-segments based on a minimum enclosing ball with a radius less than or equal to a distance threshold; and
processing the first sub-segments or the second sub-segments to determine respectively a first stay point of the first type or a second stay point of the second type,
wherein the first trajectory segment of the first type is an on-road trajectory segment, the second trajectory segment of the second type is an off-road trajectory segment the first stay point of the first type is an on-road stay point, and the second stay point of the second type is an off-road stay point.

Regarding Claim(s) 11-12 and 14-15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
segment a probe trajectory into a first trajectory segment of a first type, a second trajectory segment of a second type, or a combination thereof wherein the probe trajectory is collected using a plurality of sensors;
segment the first trajectory segment into a plurality of first sub-segments, the second trajectory segment into a plurality of second sub-segments, or a combination thereof based on a bounding volume with a radius less than or equal to a distance threshold; and

wherein the first trajectory segment of the first type is an on-road trajectory segment, the second trajectory segment of the second type is an off-road trajectory segment the first stay point of the first type is an on-road stay point, and the second stay point of the second type is an off-road stay point.

Regarding Claim(s) 16-20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
segmenting a probe trajectory into an on-road trajectory segment, an off-road trajectory segment, or a combination thereof based on a map matching confidence, wherein the probe trajectory is collected using a plurality of sensors;
segmenting the on-road trajectory segment into a plurality of on-road sub-segments, the off-road trajectory segment into a plurality of off-road sub-segments, or a combination thereof based on a minimum enclosing ball with a radius less than or equal to a distance threshold; and
processing the on-road sub-segments or the off-road sub-segments to determine respectively an on-road stay point or an off-road stay point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)